DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered. 
Response to Amendment
3.	The outstanding rejections of Claims 1, 4, 7-8, 11-12, 14-16, 18-19, and 21-25 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1, 4, 8, and 16 filed on October 14, 2022.	
Information Disclosure Statement
4.	The information disclosure statement(s) submitted on August 2, 2022 and October 27, 2022 have been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 11-12, 18-19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication # 2016/0337997 A1), in view of the R2-151178 document (“Considerations of measurement Issues in LAA” April 20-24, 2015), and ASTROM et al. (U.S. Patent Application Publication # 2020/0205095 A1).
Regarding claim 1, Huang et al. teach a method for transmitting a synchronization signal block (SSB) (Fig(s).1 and 3), comprising: 
adding a time window for transmitting the SSB (read as a first time period to send a synchronization signal (Paragraph [0136])), 
when the SSB needs to be transmitted in an unlicensed frequency band (read as 2.4 GHz frequency band (Paragraph [0136])); and
5performing an SSB transmission based on the added time window (read as “If the unlicensed-spectrum base station preempts the 2.4 GHz frequency band, the base station may send the synchronization signal for multiple times in the first time period at time intervals of less than 5 ms on a frequency band of a slot between radio channels.”(Fig.10 @ 103; Paragraph [0136])),
wherein distributions of candidate locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent; and/or 
wherein distributions of actual locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent.  (read as “intensively sending, by the unlicensed-spectrum base station, a synchronization signal in a first time period between the first time point and the second time point …”(Fig.1 @ 103; Fig.2 @ 201; Paragraph [0008]))
However, Huang et al. fail to explicitly teach wherein, the adding the time window for transmitting the SSB comprises: 
on a basis of an original first SSB transmission window with a predetermined duration, 
adding a second SSB transmission window with the predetermined duration, and wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH). 
The R2-151178 document teaches a method wherein, the adding the time window for transmitting the SSB comprises: 
on a basis of an original first SSB transmission window with a predetermined duration (read as DMTC occasion window within a DMTC period (Fig.3; Section 2.2.2, page 2-3)), 
adding a second SSB transmission window with the predetermined duration (read as an extended DMTC window (Fig.3; Section 2.2.2, page 2-3)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of enhancing the transmission window by allowing devices in a New Radio Unlicensed (NRU) network to extended a transmission window.
However, Huang et al. and the R2-151178 document fail to explicitly teach wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH).
Astrom et al. teach an SSB architecture wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH). (Fig.1)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Synchronization signal block architecture comprising of a PSS, SSS, and PBCH as taught by Astrom et al. and the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of improving synchronization signal block architecture formatting by devices in a New Radio Unlicensed (NRU) network.
Regarding claim 4, Huang et al. teach a  15method for transmitting a synchronization signal block (SSB) (Fig.1-3), comprising: 
performing, by a terminal (Fig.2-3, 11, 13), an SSB reception based on a time window for transmitting the SSB (Fig.2 @ 201), 
wherein the time window is added by a network side (read as a first time period to send a synchronization signal (Paragraph [0136])),
wherein distributions of candidate locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent; and/or 
wherein distributions of actual locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent.  (read as “intensively sending, by the unlicensed-spectrum base station, a synchronization signal in a first time period between the first time point and the second time point …”(Fig.1 @ 103; Fig.2 @ 201; Paragraph [0008]))
However, Huang et al. fail to explicitly teach wherein, the adding the time window for transmitting the SSB comprises: 
on a basis of an original first SSB transmission window with a predetermined duration, 
adding a second SSB transmission window with the predetermined duration, and wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH). 
The R2-151178 document teaches a method wherein, the adding the time window for transmitting the SSB comprises: 
on a basis of an original first SSB transmission window with a predetermined duration (read as DMTC occasion window within a DMTC period (Fig.3; Section 2.2.2, page 2-3)), 
adding a second SSB transmission window with the predetermined duration (read as an extended DMTC window (Fig.3; Section 2.2.2, page 2-3)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of enhancing the transmission window by allowing devices in a New Radio Unlicensed (NRU) network to extended a transmission window.
However, Huang et al. and the R2-151178 document fail to explicitly teach wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH).
Astrom et al. teach an SSB architecture wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH). (Fig.1)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Synchronization signal block architecture comprising of a PSS, SSS, and PBCH as taught by Astrom et al. and the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of improving synchronization signal block architecture formatting by devices in a New Radio Unlicensed (NRU) network.
Regarding claim 8, Huang et al. teach a network device (Fig(s).1, 3, 10, 12), comprising: 
a processor (Fig.10 @ 101, 102; Fig.12 @ 121) and an input/output interface (Fig.10 @ 103; Fig.12 @ 123, 125); 
wherein the processor (Fig.10 @ 101, 102; Fig.12 @ 121) is configured to 
add a time window for transmitting a synchronization signal block (SSB) (read as a first time period to send a synchronization signal (Paragraph [0136])), 
when the SSB is needed to be transmitted in an unlicensed 10frequency band (read as 2.4 GHz frequency band (Paragraph [0136])); and
the input/output interface (Fig.10 @ 103; Fig.12 @ 123, 125) is configured to perform an SSB transmission based on the added time window (read as “If the unlicensed-spectrum base station preempts the 2.4 GHz frequency band, the base station may send the synchronization signal for multiple times in the first time period at time intervals of less than 5 ms on a frequency band of a slot between radio channels.”(Fig.10 @ 103; Paragraph [0136])), wherein distributions of candidate locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent; and/or 
wherein distributions of actual locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent.  (read as “intensively sending, by the unlicensed-spectrum base station, a synchronization signal in a first time period between the first time point and the second time point …”(Fig.1 @ 103; Fig.2 @ 201; Paragraph [0008]))
However, Huang et al. fail to explicitly teach wherein, the adding the time window for transmitting the SSB comprises: 
on a basis of an original first SSB transmission window with a predetermined duration, 
adding a second SSB transmission window with the predetermined duration, and wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH). 
The R2-151178 document teaches a method wherein, the adding the time window for transmitting the SSB comprises: 
on a basis of an original first SSB transmission window with a predetermined duration (read as DMTC occasion window within a DMTC period (Fig.3; Section 2.2.2, page 2-3)), 
adding a second SSB transmission window with the predetermined duration (read as an extended DMTC window (Fig.3; Section 2.2.2, page 2-3)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of enhancing the transmission window by allowing devices in a New Radio Unlicensed (NRU) network to extended a transmission window.
However, Huang et al. and the R2-151178 document fail to explicitly teach wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH).
Astrom et al. teach an SSB architecture wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH). (Fig.1)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Synchronization signal block architecture comprising of a PSS, SSS, and PBCH as taught by Astrom et al. and the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of improving synchronization signal block architecture formatting by devices in a New Radio Unlicensed (NRU) network.
Regarding claim 16, Huang et al. teach a terminal device (Fig(s). 2, 3, 11, 13), comprising: 
an input/output interface (Fig.11 @ 111, Fig.13 @ 133, 135);
25wherein the input/output interface unit (Fig.11 @ 111, Fig.13 @ 133, 135) is configured to 
receive a synchronization signal block (SSB) based on a time window for transmitting the SSB (Fig.2 @ 201), 
wherein the time window is added by a network side. (read as a first time period to send a synchronization signal (Paragraph [0136]))
wherein distributions of candidate locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent; and/or 
wherein distributions of actual locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent.  (read as “intensively sending, by the unlicensed-spectrum base station, a synchronization signal in a first time period between the first time point and the second time point …”(Fig.1 @ 103; Fig.2 @ 201; Paragraph [0008]))
However, Huang et al. fail to explicitly teach wherein, the adding the time window for transmitting the SSB comprises: 
on a basis of an original first SSB transmission window with a predetermined duration, 
adding a second SSB transmission window with the predetermined duration, and wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH). 
The R2-151178 document teaches a method wherein, the adding the time window for transmitting the SSB comprises: 
on a basis of an original first SSB transmission window with a predetermined duration (read as DMTC occasion window within a DMTC period (Fig.3; Section 2.2.2, page 2-3)), 
adding a second SSB transmission window with the predetermined duration (read as an extended DMTC window (Fig.3; Section 2.2.2, page 2-3)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of enhancing the transmission window by allowing devices in a New Radio Unlicensed (NRU) network to extended a transmission window.
However, Huang et al. and the R2-151178 document fail to explicitly teach wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH).
Astrom et al. teach an SSB architecture wherein the SSB is jointly constituted by a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS) and a Physical Broadcast Channel (PBCH). (Fig.1)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Synchronization signal block architecture comprising of a PSS, SSS, and PBCH as taught by Astrom et al. and the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of improving synchronization signal block architecture formatting by devices in a New Radio Unlicensed (NRU) network.
Regarding claim 11, and as applied to claim 8 above, Huang et al., as modified by the R2-151178 document and Astrom et al., teach a network device (Fig(s).3, 10, 12) wherein, the processor (Fig.12 @ 121) is configured to 
add the time window for transmitting the SSB in an original first SSB transmission window with a predetermined duration.  (read as first time period (Paragraph [0136]))
Regarding claim 12, and as applied to claim 11 above, Huang et al., as modified by the R2-151178 document and Astrom et al., teach a network device (Fig(s).3, 10, 12) wherein, if a duration of a first time window occupied by candidate locations for the SSB is less than or equal to 1/2 of the duration of the first SSB transmission window (read as determining subframe boundary (Paragraph [0135])), 
the processor is configured to adds a second time window with a same duration as the first time window after the first time window (Fig.10 @ 102), 
wherein distributions of candidate locations for the SSB within the second time window and the first time window are consistent; and/or 
distributions of actual locations for the SSB within the second time window and the 5first time window are consistent. (read as “If the unlicensed-spectrum base station preempts the 2.4 GHz frequency band, the base station may send the synchronization signal for multiple times in the first time period at time intervals of less than 5 ms on a frequency band of a slot between radio channels.”(Fig.10 @ 103; Paragraph [0136]))
Regarding claim 18, and as applied to claim 16 above, Huang et al., as modified by the R2-151178 document and Astrom et al., teach a terminal device (Fig(s).2-3, 11, and 13) wherein, the first SSB transmission window and the second SSB transmission window are located in a same radio frame and are respectively located in different half frames in the radio frame (Fig(s).3-5 and 7-8); or, 
the first SSB transmission window and the second SSB transmission window are located in two adjacent radio frames and in two adjacent half frames.  
Regarding claim 19, and as applied to claim 18 above, Huang et al., as modified by the R2-151178 document and Astrom et al., teach a terminal device (Fig(s).2-3, 11, and 13) wherein, indications of half frames of SSBs with a same number in the first SSB transmission window and the second SSB transmission window are different. (Fig(s).3-5 and 7-8)
Regarding claim 25, and as applied to claim 16 above, Huang et al., as modified by the R2-151178 document and Astrom et al., teach a terminal device (Fig(s).2-3, 11, and 13) wherein the input/output interface (Fig.13 @ 133, 135) is configured to obtain a determination result notified by the network side after determining whether the time window for transmitting the SSB needs to be added (Fig.2); 
if the determination result is yes, the input/output interface performs an SSB reception 15based on the added time window (Fig.2); and 
if the determination result is no, the input/output interface performs an SSB reception based on an original time window.(Fig.2)
Claims 7, 14-15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication # 2016/0337997 A1), in view of the R2-151178 document (“Considerations of measurement Issues in LAA” April 20-24, 2015), ASTROM et al. (U.S. Patent Application Publication # 2020/0205095 A1), and  Zheng et al. (U.S. Patent Application Publication # 2020/0163037 A1).
Regarding claims 7 and 21, and as applied to claims 4 and 20 above, Huang et al. teach “a synchronization method, a base station, and user equipment, so that the user equipment can quickly complete downlink synchronization with an unlicensed-spectrum cell or base station.”(Fig.3, 10-13; Paragraph [0006])
 Huang et al. teach a method further comprising:1PCT/CN2018/080625
when the distributions of the actual locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent (read as “intensively sending, by the unlicensed-spectrum base station, a synchronization signal in a first time period between the first time point and the second time point …”(Fig.1 @ 103; Fig.2 @ 201; Paragraph [0008])), 
obtaining, by the terminal, the actual location for the SSB within the second SSB transmission window according to the actual location for the SSB within the first SSB transmission window (Fig.2 @ 201),
The R2-151178 document teaches modifications to DMTC configuration. (Section 2.2.2, pages 2-3)
Astrom et al. teach “The system network access signalling transmission may comprise a synchronisation signal block, SSB. The synchronisation signal may form a primary synchronisation signal, PSS, of the SSB which further may comprise any one of a secondary synchronisation signal, SSS, a tertiary synchronisation signal, TSS, and a physical broadcast channel, PBCH, signal.” (Fig.1; Paragraph [0012])
However, Huang et al., Astrom et al.,  and the R2-151178 document fail to explicitly teach wherein the actual location for 5the SSB within the first SSB transmission window is notified by the network side through remaining minimum system information (RMSI) or radio resource control (RRC) signaling. 
Zheng et al. teach a method wherein the actual location for 5the SSB within the first SSB transmission window is notified by the network side through remaining minimum system information (RMSI) or radio resource control (RRC) signaling. (read as RRC signaling (Paragraph [0186])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating an RRC signaling to convey resource set and/or location of a preset time window as taught by Zheng et al., the Synchronization signal block architecture comprising of a PSS, SSS, and PBCH as taught by Astrom et al., and the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of enhancing the allocating of time-frequency resources used by devices in a New Radio Unlicensed (NRU) network.
Regarding claim 22, and as applied to claim 16 above, Huang et al., as modified by the R2-151178 document, Astrom et al., and Zheng et al., teach a terminal device (Fig(s).3, 11, 13) wherein, the processor (Fig.12 @ 121) is configured to 
add the time window for transmitting the SSB in an original first SSB transmission window with a predetermined duration.  (read as first time period (Paragraph [0136]))
Regarding claims 14 and 23, and as applied to claims 11 and 22 above, Huang et al. teach “a synchronization method, a base station, and user equipment, so that the user equipment can quickly complete downlink synchronization with an unlicensed-spectrum cell or base station.”(Fig.3, 10-13; Paragraph [0006])
The R2-151178 document teaches modifications to DMTC configuration. (Section 2.2.2, pages 2-3) 
Astrom et al. teach “The system network access signalling transmission may comprise a synchronisation signal block, SSB. The synchronisation signal may form a primary synchronisation signal, PSS, of the SSB which further may comprise any one of a secondary synchronisation signal, SSS, a tertiary synchronisation signal, TSS, and a physical broadcast channel, PBCH, signal.” (Fig.1; Paragraph [0012])
However, Huang et al., Astrom et al.,  and the R2-151178 document fail to explicitly teach wherein, the input/output interface is further configured to notify a terminal of a time offset, relative to a predetermined location, of an SSB transmitted within the added time window.
Zheng et al. teach a method wherein, the input/output interface is further configured to notify a terminal of a time offset, relative to a predetermined location, of an SSB transmitted within the added time window. (read as “control information carried in the synchronization signal blocks transmitted on the flexible resources used for transmission of the synchronization signal block set includes time offset information relative to the absolute time location. ”(Paragraph [0251]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating an RRC signaling to convey time offset information as taught by Zheng et al., the Synchronization signal block architecture comprising of a PSS, SSS, and PBCH as taught by Astrom et al., and the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of enhancing the allocating of time-frequency resources used by devices in a New Radio Unlicensed (NRU) network.
Regarding claims 15 and 24, and as applied to claims 14 and 23 above, Huang et al. teach “a synchronization method, a base station, and user equipment, so that the user equipment can quickly complete downlink synchronization with an unlicensed-spectrum cell or base station.”(Fig.3, 10-13; Paragraph [0006]) 
The R2-151178 document teaches modifications to DMTC configuration. (Section 2.2.2, pages 2-3) 
Astrom et al. teach “The system network access signalling transmission may comprise a synchronisation signal block, SSB. The synchronisation signal may form a primary synchronisation signal, PSS, of the SSB which further may comprise any one of a secondary synchronisation signal, SSS, a tertiary synchronisation signal, TSS, and a physical broadcast channel, PBCH, signal.” (Fig.1; Paragraph [0012])
However, Huang et al., Astrom et al.,  and the R2-151178 document fail to explicitly teach wherein, 20the time offset relative to the predetermined location comprises: 
a time offset relative to a starting location of a half frame where the first SSB transmission window is located; or, 
a time offset relative to a time location of an SSB with a same number.
Zheng et al. teach a method wherein, 20the time offset relative to the predetermined location comprises: 
a time offset relative to a starting location of a half frame where the first SSB transmission window is located (read as time offset information (Paragraph [0251])); or, 
a time offset relative to a time location of an SSB with a same number.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating an RRC signaling to convey time offset information as taught by Zheng et al., the Synchronization signal block architecture comprising of a PSS, SSS, and PBCH as taught by Astrom et al., and the function for generating an extended DMTC window within a DMTC period as taught by the R2-151178 document with the devices as taught by Huang et al. for the purpose of enhancing the allocating of time-frequency resources used by devices in a New Radio Unlicensed (NRU) network.
Allowable Subject Matter
6.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.(see FAOM mailed on 1/4/2022 for further details)
CONCLUSION
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Liu et al. (U.S. Patent Application Publication # 2021/0176755 A1) teach “As shown in FIG. 2A, the SSB includes a primary synchronization signal (PSS) 21, a PBCH 22, a secondary synchronization signal (SSS) 23 and a demodulation reference signal (DMRS) 24 which is configured to demodulate the PBCH 23. ”(Fig.2A; Paragraph [0093])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
November 8, 2022